MEMORANDUM OF DECISION
Mary Lou T. appeals from a judgment of the District Court (Augusta) terminating her parental rights to her adopted son. 22 M.R.S.A. § 4055 (Supp.1986). She challenges the sufficiency of the evidence to support termination. Examining the evidence in a light most favorable to the party prevailing in the District Court, we conclude that the evidence was sufficient to persuade the factfinder that the statutory requirements were proven to a high probability. See In re John Joseph V., 500 A.2d 628, 629 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.